            Case 21-32351 Document 9-1 Filed in TXSB on 07/12/21 Page 1 of 6




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                                CHAPTER 11

LIMETREE BAY SERVICES, LLC, et al. 4                                  CASE NO.: 21-32351

             Debtors.                                                 (Joint Administration Requested)


              ORDER GRANTING DEBTORS’ EMERGENCY APPLICATION
          FOR ORDER APPOINTING BMC GROUP, INC. AS CLAIMS, NOTICING,
                  SOLICITATION, AND ADMINISTRATIVE AGENT

           Upon the application (the “Application”) 5 of the debtors and debtor in possession (the

“Debtors”) in the above-captioned case for entry of an order (this “Order”) (a) authorizing the

retention and appointment of BMC Group, Inc. (“BMC”) as claims and noticing agent (“Claims

and Noticing Agent”) pursuant to 28 U.S.C. § 156(c) and Sections 105(a) and 327(a) of the

Bankruptcy Code and (b) granting related relief, all as more fully set forth in the Application; and

upon the Court's review of the Feil Declaration; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. § 1334; and this Court having found that this matter is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that it may enter a final order

consistent with Article III of the United States Constitution; and this Court having found that venue

of this proceeding and the Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and

1409; and this Court having determined that the relief requested in the Application is in the best

interests of the Debtors, the Debtors’ estates, its creditors and other parties in interest; and this



4
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.

5
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Application.


4840-3137-7393.1
          Case 21-32351 Document 9-1 Filed in TXSB on 07/12/21 Page 2 of 6




Court having found that the Debtors’ notice of the Application and opportunity for a hearing:

         IT IS HEREBY ORDERED:

           1.      The Debtors are authorized to retain and appoint BMC as Claims and Noticing

 Agent under the terms of the Claims Agent Agreement as set forth in this Order, and BMC is

 authorized and directed to perform noticing and balloting services and to receive, maintain,

 record, and otherwise administer the proofs of claim filed in these Chapter 11 Cases, and other

 related tasks as described in the Application, the Claims Agent Agreement, and this Order. The

 Clerk shall provide BMC with ECF credentials that allow BMC to receive ECF notifications

 and file certificates of service. BMC shall serve as the custodian of court records and shall be

 designated as the authorized repository for all proofs of claim (if any) filed in these Chapter 11

 Cases and is authorized and directed to maintain an official claims register for the Debtors and to

 provide the Clerk with a certified duplicate thereof upon the request of the Clerk.

           2.      BMC is authorized and directed to provide an electronic interface for filing of

 proofs of claim and to obtain a post office box or address for the receipt of proofs of claim.

 BMC shall provide public access to the claims register, including complete proofs of claim with

 attachments, if any, without charge. No redaction is permitted unless ordered by the Court.

           3.      BMC is authorized to take such other action to comply with all duties and

 Services set forth in the Application.

           4.      Notwithstanding the Application or Claims Agent Agreement, to the extent the

 Debtors wish to expand the scope of BMC’s services beyond those services set forth in

 the Application and Claims Agent Agreement, the Debtors shall be required to seek further

 approval from this Court.

           5.      Notwithstanding Sections 330 and 331 of the Bankruptcy Code and Bankruptcy

                                                 2
4840-3137-7393.1
          Case 21-32351 Document 9-1 Filed in TXSB on 07/12/21 Page 3 of 6




 Rule 2016, the Debtors are authorized to compensate BMC in accordance with the terms of the

 Claims Agent Agreement upon the receipt of reasonably detailed invoices setting forth the

 services provided by BMC and the rates charged for each, and to reimburse BMC for all

 reasonable and necessary expenses it may incur, upon the presentation of appropriate

 documentation, without the need for BMC to file fee applications or otherwise seek Court

 approval for the compensation of its services and reimbursement of its expenses.

           6.      BMC shall maintain records of all services showing dates, categories of services,

 fees charged and expenses incurred, and shall serve monthly invoices on the Debtors, the United

 States Trustee, counsel for the Debtors, counsel for any official committee monitoring the

 expenses of the Debtors, and any party in interest who specifically requests service of the

 monthly invoices.

           7.      The parties shall meet and confer in an attempt to resolve any dispute that may

 arise relating to the Claims Agent Agreement or monthly invoices; provided that the parties

 may seek resolution of the matter from the Court if resolution is not achieved.

           8.      Without further order of the Court, pursuant to Section 503(b)(1)(A) of the

 Bankruptcy Code, the fees and expenses of BMC under this Order shall be an administrative

 expense of the Debtors’ estates.

           9.      BMC may apply its advance to all prepetition invoices, which advance may be

 replenished to the original advance amount, and thereafter, BMC may hold its advance under

 the Claims Agent Agreement during these Chapter 11 Cases as security for the payment of fees

 and expenses incurred under the Claims Agent Agreement.

           10.     The Debtors shall indemnify BMC under the terms of the Claims Agent

 Agreement, as modified pursuant to this Order.

                                                    3
4840-3137-7393.1
          Case 21-32351 Document 9-1 Filed in TXSB on 07/12/21 Page 4 of 6




           11.     BMC shall not be entitled to indemnification, contribution or reimbursement

 pursuant to the Claims Agent Agreement for services other than the services provided under the

 Claims Agent Agreement, unless such services and the indemnification, contribution, or

 reimbursement therefor are approved by this Court.

           12.     Notwithstanding anything to the contrary in the Claims Agent Agreement, the

 Debtors shall have no obligation to indemnify BMC, or provide contribution or reimbursement

 to BMC, for any claim or expense that is either: (a) judicially determined (the determination

 having become final) to have arisen solely from BMC’s gross negligence, willful misconduct,

 fraud, bad faith, self-dealing, or breach of fiduciary duty (if any) as provided in this Order;

 (b) for a contractual dispute in which the Debtors allege the breach of BMC’s contractual

 obligations if this Court determines that indemnification, contribution, or reimbursement would

 not be permissible under applicable law; (c) of any type for which the Court determines that

 indemnification, contribution, or reimbursement would not be permissible pursuant to In re

 Thermadyne Holdings Corp., 283 B.R. 749, 756 (B.A.P. 8th Cir. 2002); or (d) settled prior to a

 judicial determination under (a) or (b), but determined by this Court, after notice and a hearing,

 to be a claim or expense for which BMC should not receive indemnity, contribution, or

 reimbursement under the terms of the Claims Agent Agreement as modified by this Order.

           13.     If before the earlier of (a) the entry of an order confirming a chapter 11 plan in

 these Chapter 11 Cases (that order having become a final order no longer subject to appeal) or (b)

 the entry of an order closing these Chapter 11 Cases, BMC believes that it is entitled to the

 payment of any amounts by the Debtors on account of the Debtors’ indemnification,

 contribution, and/or reimbursement obligations under the Claims Agent Agreement (as

 modified by this Order), including the advancement of defense costs, BMC must file an

                                                   4
4840-3137-7393.1
          Case 21-32351 Document 9-1 Filed in TXSB on 07/12/21 Page 5 of 6




 application therefor in this Court, and the Debtors may not pay any such amounts to BMC before

 the entry of an order by this Court approving the payment. If BMC seeks reimbursement from

 the Debtors for attorneys’ fees and expenses in connection with the payment of an indemnity

 claim pursuant to the Claims Agent Agreement, the invoices and supporting time records for the

 attorneys’ fees and expenses shall be included in BMC’s own applications, both interim and

 final, but determined by this Court after notice and a hearing. This paragraph is intended only to

 specify the period of time under which the Court shall have jurisdiction over any request for fees

 and expenses by BMC for indemnification, contribution, or reimbursement, and not a provision

 limiting the duration of the Debtors’ obligation to indemnify BMC. All parties in interest shall

 retain the right to object to any demand by BMC for indemnification, contribution, or

 reimbursement.

           14.     In the event BMC is unable to provide the Services set out in this Order, BMC

 will immediately notify the Clerk and the Debtors’ attorney and, upon approval of this Court,

 cause to have all original proofs of claim and computer information turned over to another

 claims and noticing agent with the advice and consent of the Clerk and the Debtors’ counsel.

           15.     After entry of an order terminating BMC’s services, upon the closing of the

 Chapter 11 Cases, or for any other reason, BMC shall be responsible for archiving all proofs of

 claim with the Federal Archives Record Administration, if applicable, and shall be compensated

 by the Debtors in connection therewith.

           16.     BMC shall not cease providing claims processing services during these Chapter

 11 Cases for any reason, including nonpayment, without an order of the Court.

           17.     In the event the Chapter 11 Cases are converted to cases under chapter 7 of the

 Bankruptcy Code and if claims agent representation would be necessary in the converted chapter

                                                  5
4840-3137-7393.1
          Case 21-32351 Document 9-1 Filed in TXSB on 07/12/21 Page 6 of 6




 7 case, BMC shall continue to be paid in accordance with 28 U.S.C. § 156(c) under the terms

 set forth herein.

           18.     In the event of any inconsistency between the Claims Agent Agreement, the

 Application, including the Feil Declaration, and this Order, this Order shall govern.

           19.     All time periods set forth in this Order shall be calculated in accordance with

 Bankruptcy Rule 9006(a).

           20.     The requirements of Bankruptcy Rule 6004(a) are waived and, notwithstanding

 Bankruptcy Rule 6004(h), the terms and conditions of this Order are immediately effective and

 enforceable upon its entry

           21.     The Debtors and BMC are authorized to take all actions necessary to effectuate

 the relief granted in this Order in accordance with the Application.

           22.     This Court retains exclusive jurisdiction with respect to all matters arising from

 or related to the implementation, interpretation, and enforcement of this Order.



         DATED:



                                                               Honorable David R. Jones
                                                               United States Bankruptcy Judge




                                                   6
4840-3137-7393.1
